SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 Form 6-K Report of Foreign Issuer Pursuant to Rule 13a-16 or 15d-16 of the Securities Exchange Act of 1934 for the period ended30 September, 2011 BP p.l.c. (Translation of registrant's name into English) 1 ST JAMES'S SQUARE, LONDON, SW1Y 4PD, ENGLAND (Address of principal executive offices) Indicate by check mark whether the registrant files or will file annual reports under cover Form 20-F or Form 40-F. Form 20-F |X| Form 40-F Indicate by check mark whether the registrant by furnishing the information contained in this Form is also thereby furnishing the information to the Commission pursuant to Rule 12g3-2(b) under the Securities Exchange Act of 1934. Yes No |X| Exhibit 1.1 Transaction in Own Shares released on 02 September 2011 Exhibit 1.2 Transaction in Own Shares released on 06 September 2011 Exhibit 1.3 Transaction in Own Shares released on 09 September 2011 Exhibit 1.4 Director/PDMR Shareholding released on 12 September 2011 Exhibit 1.5 Transaction in Own Shares released on 13 September 2011 Exhibit 1.6 Transaction in Own Shares released on16 September 2011 Exhibit 1.7 Transaction in Own Shares released on20 September 2011 Exhibit 1.8 Director/PDMR Shareholding released on 23 September 2011 Exhibit 1.9 Transaction in Own Shares released on 26 September 2011 Exhibit 2.0 Director/PDMR Shareholding released on 26 September 2011 Exhibit 2.1 Transaction in Own Shares released on 28 September 2011 Exhibit 2.2 Director/PDMR Shareholding released on 28 September 2011 Exhibit 2.3 Transaction in Own Shares released on30 September 2011 Exhibit 2.4 Total Voting Rights released on 30 September 2011 Exhibit 1.1 ﻿ BP p.l.c. - Transaction in Own Shares BP p.l.c. - 2 September 2011 BP p.l.c. announces that it transferred 76 ordinary shares to participants in its employee share schemes on 1st September 2011 at prices between 394.00 pence per share and 420.00 pence per share. These shares were previously held as treasury shares. Following the above transactions, BP p.l.c. holds 1,843,896,480 ordinary shares in Treasury, and has 18,943,098,592 ordinary shares in issue (excluding Treasury shares). Enquiries: Fergus MacLeod, BP p.l.c. Tel: Exhibit 1.2 ﻿ BP p.l.c. - Transaction in Own Shares BP p.l.c. - 6 September 2011 BP p.l.c. announces that it transferred 761 ordinary shares to participants in its employee share schemes on 5th September 2011 at prices between 394.00 pence per share and 420.00 pence per share. These shares were previously held as treasury shares. Following the above transactions, BP p.l.c. holds 1,843,895,719 ordinary shares in Treasury, and has 18,943,113,153 ordinary shares in issue (excluding Treasury shares). Enquiries: Fergus MacLeod, BP p.l.c. Tel: Exhibit 1.3 ﻿ BP p.l.c. - Transaction in Own Shares BP p.l.c. - 9 September 2011 BP p.l.c. announces that it transferred 3,218 ordinary shares to participants in its employee share schemes on 8th September 2011 at prices between 394.00 pence per share and 420.00 pence per share. These shares were previously held as treasury shares. Following the above transactions, BP p.l.c. holds 1,843,892,501 ordinary shares in Treasury, and has 18,943,116,371 ordinary shares in issue (excluding Treasury shares). Enquiries: Fergus MacLeod, BP p.l.c. Tel: Exhibit 1.4 BP p.l.c. - Director/PDMR Shareholding BP p.l.c. - 12 September 2011 ﻿ ﻿ BP p.l.c. was advised on 12 September 2011 by Computershare Plan Managers that on 12 September 2011 the following Director and senior executives (all persons discharging managerial responsibilities in BP p.l.c.) acquired in London the number of BP ordinary shares (ISIN number GB0007980591) shown opposite their names below at £3.78 per share through participation in the BP ShareMatch UK Plan:- Director Mr I.C. Conn 83 shares Other Persons Discharging Managerial Responsibilities Mr R. Bondy 83 shares Mr B. Looney 83 shares Mr S. Westwell 83 shares This notice is given in fulfilment of the obligation under DTR3.1.4(1)(a)R. Exhibit 1.5 ﻿ BP p.l.c. - Transaction in Own Shares BP p.l.c. - 13 September 2011 BP p.l.c. announces that it transferred 257 ordinary shares to participants in its employee share schemes on 12th September 2011 at prices between 394.00 pence per share and 420.00 pence per share. These shares were previously held as treasury shares. Following the above transactions, BP p.l.c. holds 1,843,892,244 ordinary shares in Treasury, and has 18,943,116,628 ordinary shares in issue (excluding Treasury shares). Enquiries: Fergus MacLeod, BP p.l.c. Tel: Exhibit 1.6 ﻿ BP p.l.c. - Transaction in Own Shares BP p.l.c. - 15 September 2011 BP p.l.c. announces that it transferred 720,566 ordinary shares to participants in its employee share schemes on 14th September 2011 at a price of 487.00 pence per share. These shares were previously held as treasury shares. Following the above transactions, BP p.l.c. holds 1,843,171,678 ordinary shares in Treasury, and has 18,943,837,194 ordinary shares in issue (excluding Treasury shares). Enquiries: Fergus MacLeod, BP p.l.c. Tel: Exhibit 1.7 ﻿ BP p.l.c. - Transaction in Own Shares BP p.l.c. - 20 September 2011 BP p.l.c. announces that it transferred 772 ordinary shares to participants in its employee share schemes on 19th September 2011 at a price of 487.00 pence per share. These shares were previously held as treasury shares. Following the above transactions, BP p.l.c. holds 1,843,170,906 ordinary shares in Treasury, and has 18,943,837,966 ordinary shares in issue (excluding Treasury shares). Enquiries: Fergus MacLeod, BP p.l.c. Tel: Exhibit 1.8 BP p.l.c. - Director/PDMR Shareholding BP p.l.c. - 23 September 2011 ﻿ BP p.l.c. was notified on 22 September 2011 by Mr George David, a director of BP p.l.c., that on 22 September 2011 he acquired on the New York Stock Exchange 40,s (ISIN number US0556221044), which are equivalent to 240,rdinary shares. 20,000 ADSs were acquired at a price of US$35.5496 per ADS and 20,000 ADSs were acquired at a price of US$35.45 per ADS. This notice is given in fulfillment of the obligation under DTR3.1.4 (1)(a)R. Exhibit 1.9 ﻿ BP p.l.c. - Transaction in Own Shares BP p.l.c. - 26 September 2011 BP p.l.c. announces that it transferred 505,045 ordinary shares to participants in its employee share schemes on 23rd September 2011 at a price of 487.00 pence per share. These shares were previously held as treasury shares. Following the above transactions, BP p.l.c. holds 1,842,665,861 ordinary shares in Treasury, and has 18,959,146,103 ordinary shares in issue (excluding Treasury shares). Enquiries: Fergus MacLeod, BP p.l.c. Tel: Exhibit 2.0 BP p.l.c. - Director/PDMR Shareholding BP p.l.c. -26 September 2011 ﻿ On 23 September 2011 BP p.l.c. was informed by Computershare Plan Managers that on 20 September 2011 the following Directors and senior executives of BP p.l.c. (all persons discharging managerial responsibility) acquired the number of BP Ordinary shares (ISIN number GB0007980591) shown opposite their name at a Reference share price of $6.818 per share, through the BP Scrip Dividend Programme. Scrip dividend on Ordinary shares Mr I. C. Conn Mr R. Bondy Dr M. C. Daly Mr A. Hopwood Mr B. Looney Dr H. Schuster Mr S. Westwell BP p.l.c. was advised that on 20 September 2011 the following Directors and senior executives of BP p.l.c. (all persons discharging managerial responsibility) acquired the number of BP Ordinary shares shown opposite their name at a Reference share price of $6.818 per share, through the BP Scrip Dividend Programme ShareMatch UK ShareMatch UK (Overseas) Global ShareMatch Mr I. C. Conn 97 N/A N/A Mr R. Bondy 26 N/A N/A Dr M. C. Daly N/A 58 N/A Mr B. Looney 33 N/A N/A Dr H. Schuster N/A N/A 12 Mr S. Westwell 31 N/A 6 BP p.l.c. was further advised that on 20 September 2011 the following senior executives (persons discharging managerial responsibility) in BP p.l.c. acquired the number of BP Restricted Share Units shown opposite their name at a Reference share price of $6.818 per share, through the BP Scrip Dividend Programme . Deferred Annual Bonus Plan Executive Performance Plan Restricted Share Plan Mr R. Bondy Dr M. C. Daly Mr A. Hopwood N/A Mr B. Looney Dr H. Schuster N/A Mr S. Westwell BP p.l.c. was also notified on 23 September 2011 by Barclays Wealth that on 20 September 2011 Ian Davis, a director of BP p.l.c., acquired rdinary shares (ISIN number GB0007980591) at a Reference share price of $6.818 per share, through participation in the BP Scrip Dividend Programme. This notice is given in fulfilment of the obligation under DTR3.1.4 (1)(a)R. Exhibit 2.1 ﻿ BP p.l.c. - Transaction in Own Shares BP p.l.c. - 28 September 2011 BP p.l.c. announces that it transferred 1,955 ordinary shares to participants in its employee share schemes on 26th September 2011 at prices between 394.00 pence per share and 487.00 pence per share. These shares were previously held as treasury shares. Following the above transactions, BP p.l.c. holds 1,842,663,906 ordinary shares in Treasury, and has 18,959,148,058 ordinary shares in issue (excluding Treasury shares). Enquiries: Fergus MacLeod, BP p.l.c. Tel: Exhibit 2.2 BP p.l.c. - Director/PDMR Shareholding BP p.l.c. -28 September 2011 ﻿ On 20 September 2011 BP p.l.c. was advised by Equiniti that on 20 September 2011 the following individuals acquired the number of BP Ordinary shares (ISIN number GB0007980591) shown opposite their name at a Reference share price of $6.818 per share, through the BP Scrip Dividend Programme. Ordinary shares Dr M.C Daly Senior executive (a person discharging managerial responsibility) 60 Mr B. Looney Senior executive (a person discharging managerial responsibility) 43 Mrs C. F. Shorten Conn Connected person of Mr I. C. Conn, a Director of BP p.l.c. BP p.l.c. was advised on 21 September 2011 by Fidelity Stock Plan Services LLC, that on 20 September 2011 the following senior executives (persons discharging managerial responsibility) in BP p.l.c. acquired the number of BP Restricted Share Units shown opposite their name at a Reference share price US$41.572 per ADS (ISIN number US0556221044), as a result of participation in the Scrip Dividend Programme. 1 ADS is equivalent to 6 Ordinary shares. Deferred Annual Bonus Plan Executive Performance Plan Restricted Share Plan Long Term Performance Plan Mr M. Bly Mr R. Fryar N/A Mr A. Hopwood N/A Mr H. L. McKay N/A This notice is given in fulfilment of the obligation under DTR3.1.4 (1)(a)R. Exhibit 2.3 ﻿ BP p.l.c. - Transaction in Own Shares BP p.l.c. - 30 September 2011 BP p.l.c. announces that it transferred 9,142 ordinary shares to participants in its employee share schemes on 29th September 2011 at prices between 487.00 pence per share and 500.00 pence per share. These shares were previously held as treasury shares. Following the above transactions, BP p.l.c. holds 1,842,654,764 ordinary shares in Treasury, and has 18,959,157,200 ordinary shares in issue (excluding Treasury shares). Enquiries: Fergus MacLeod, BP p.l.c. Tel: Exhibit 2.4 BP p.l.c. - Total Voting Rights BP p.l.c. - 30 September 2011 ﻿ BP p.l.c. Voting Rights and Capital - Transparency Directive Disclosure London 30 September 2011 Pursuant to Disclosure and Transparency Rule 5.6:- - The issued share capital of BP p.l.c. comprised 18,959,146,103 ordinary shares par value US$0.25 per share, excluding shares held in treasury and 12,706,252 preference shares, par value £1 per share. Both the ordinary shares and the preference shares have voting rights. Preference shares have two votes for every £5 in nominal capital held and ordinary shares have one vote for every share held. - The total number of voting rights in BP p.l.c. is 18,964,228,603. This figure excludes 1,842,665,861 ordinary shares which have been bought back and held in treasury by BP. These shares are not taken into consideration in relation to the payment of dividends and voting at shareholders' meetings. This information may be used by shareholders for the calculations by which they will determine if they are required to notify their interest in, or a change to their interest in, BP p.l.c. under the FSA's Disclosure and Transparency Rules. SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned, thereunto duly authorized. BP p.l.c. (Registrant) Dated: 3 October 2011 /s/ D. J. PEARL D. J. PEARL Deputy Company Secretary
